               Case 19-11743-JTD   Doc 814-2   Filed 06/11/21   Page 1 of 11




                                       Exhibit A

                                    Proposed Order




DOCS_DE:234620.4 65988/003
                 Case 19-11743-JTD              Doc 814-2        Filed 06/11/21        Page 2 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PANCAKES & PIES, LLC,1                                        Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.                 Re: Docket No. _____


                     ORDER SUSTAINING LIQUIDATING TRUSTEE’S
                             FIFTH OMNIBUS OBJECTION
                       (SUBSTANTIVE) TO CLAIMS PURSUANT TO
                      SECTION 502(B) OF THE BANKRUPTCY CODE,
                 BANKRUPTCY RULES 3003 AND 3007, AND LOCAL RULE 3007

                    Upon consideration of the Liquidating Trustee’s Fifth Omnibus Objection

(Substantive) to Claims Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules

3003 and 3007, and Local Rule 3007-1 (the “Objection”)2 filed by Alfred T. Giuliano, as

liquidating trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”)

formed in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) of the debtors and

debtors in possession (the “Debtors”) through the Debtors’ Combined Disclosure Statement and

Chapter 11 Plan of Liquidation (the “Plan”) for entry of an order (this “Order”) pursuant to

pursuant to section 502 of the Bankruptcy Code, Rules 3003 and 3007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 3007–1 of the Local Rules of

the Bankruptcy Court for the District of Delaware (the “Local Rules”), objecting to the claims

listed on Exhibit 1 (the “Disputed Claims”) to this Order, as more fully set forth in the

Objection; and the Court having reviewed the Declaration in support of the Objection; the Court


1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Objection.



DOCS_DE:234620.4 65988/003
               Case 19-11743-JTD           Doc 814-2     Filed 06/11/21    Page 3 of 11




finding that it has jurisdiction to consider the Objection and the relief requested therein pursuant

to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and consideration of

the Objection and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and that this

Court may enter a final order consistent with Article III of the United States Constitution; and

notice of the Objection and of the hearing on the Objection was sufficient under the

circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules; and the Court having determined that the legal and

factual bases set forth in the Objection establish just cause for the relief granted herein; IT IS

HEREBY ORDERED THAT:

                   1.        The Objection is SUSTAINED.

                   2.        Any response to the Objection not otherwise withdrawn, resolved, or

 adjourned is hereby overruled on its merits.

                   3.        The fixing of the unliquidated claims identified as Disputed Claims on

 Exhibit 1 attached to this Order would unduly delay the administration of these chapter 11

 cases.

                   4.        Each of the unliquidated claims identified as Disputed Claims on

 Exhibit 1 attached to this Order is hereby estimated at $0.00 for distribution purposes from the

 Trust and/or is hereby disallowed and expunged in its entirety.

                   5.        The Liquidating Trustee is authorized to update the Claims Register to

 reflect the relief granted in this Order.




                                                     2
DOCS_DE:234620.4 65988/003
               Case 19-11743-JTD           Doc 814-2      Filed 06/11/21      Page 4 of 11




                   6.        The Liquidating Trustee reserves the right to object in the future to any of

 the claims listed in the Objection on any ground, including, without limitation, substantive

 grounds, and to amend, modify and/or supplement the Objection, including, without limitation,

 to object to amended claims and newly-filed claims.

                   7.        Each of the claims and the objections by the Liquidating Trustee to such

 claims, as addressed in the Objection and set forth on Exhibit 1 attached to this Order,

 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This Order

 shall be deemed a separate Order with respect to each of the Claims. Any stay of this Order

 shall apply only to the contested matter which involves such creditor and shall not act to stay

 the applicability or finality of this Order with respect to the other contested matters covered

 hereby.

                   8.        The Liquidating Trustee and the Clerk of this Court are authorized to take

 any and all actions that are necessary or appropriate to give effect to this Order.

                   9.        The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

                   10.       This Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.


Dated: __________, 2021

                                                   Honorable John T. Dorsey
                                                   United States Bankruptcy Judge




                                                      3
DOCS_DE:234620.4 65988/003
               Case 19-11743-JTD   Doc 814-2   Filed 06/11/21   Page 5 of 11




                                       Exhibit 1

                                    Disputed Claims




DOCS_DE:234620.4 65988/003
                               Case 19-11743-JTD   Doc 814-2    Filed 06/11/21   Page 6 of 11




                                                       EXHIBIT 1

                                       Disputed, Contingent, and Unliquidated Claims




                                       Claim         Claim       Claim
           Claimant Name/Address                                                 Reason for Disallowance
                                      Number        Amount      Priority
    1.    Ballard, Robin L.              81        $13,177.70 General      Alleged personal injury claim is
          2240 E. Wisconsin Avenue                            Unsecured    disputed, contingent, unliquidated,
          Kaukauna, WI 54130                                               and has no basis in the Debtors’
                                                                           books and records. Claim should
                                                                           be estimated at $0.00 for
                                                                           distribution purposes from the Trust
                                                                           and disallowed in full.
    2.    Butcher, Kelly                381        $10,000.00 General      Alleged personal injury claim is
          PO Box 128                                          Unsecured    disputed, contingent, unliquidated,
          Plymouth, FL 32768                                               and has no basis in the Debtors’
                                                                           books and records. Claim should
                                                                           be estimated at $0.00 for
                                                                           distribution purposes from the Trust
                                                                           and disallowed in full.
    3.    Chapman, Marvel A.            257        $90,000.00 General      Alleged personal injury claim is
          The Winjum Law Firm                                 Unsecured    disputed, contingent, unliquidated,
          1220 Sunset Drive                                                and has no basis in the Debtors’
          Suite 103                                                        books and records. Claim should
          Norwalk, IA 50211                                                be estimated at $0.00 for
                                                                           distribution purposes from the Trust
                                                                           and disallowed in full.




DOCS_DE:234607.1 65988/003
                                Case 19-11743-JTD    Doc 814-2    Filed 06/11/21    Page 7 of 11




                                         Claim        Claim         Claim
           Claimant Name/Address                                                   Reason for Disallowance
                                        Number       Amount        Priority
    4.    Dunham, Edgar D.               272        Unliquidated General      Alleged personal injury claim is
          4410 Orange Tree Court                                 Unsecured    disputed, contingent, unliquidated,
          St. Joseph, MO 64506                                                and has no basis in the Debtors’
                                                                              books and records. Claim should
                                                                              be estimated at $0.00 for
                                                                              distribution purposes from the Trust
                                                                              and disallowed in full.
    5.    Friedman, Vicki                1025       Unliquidated General      Alleged personal injury claim is
          Marc I. Simon, Esquire --                              Unsecured    disputed, contingent, unliquidated,
          Simon and Simon, P.C.                                               and has no basis in the Debtors’
          707 Grant Street, Suite                                             books and records. Claim should
          1200                                                                be estimated at $0.00 for
          Pittsburgh, PA 15219                                                distribution purposes from the Trust
                                                                              and disallowed in full.
    6.    Gonzalez, Javier               633         $56,065.50 General       Alleged employment claim is
          Janeth Arias, Esq. --Blanco                           Unsecured     disputed, contingent, unliquidated,
          & Arias, APC                                                        and has no basis in the Debtors’
          21171 S Western Avenue                                              books and records. Claim should
          Suite 2812                                                          be estimated at $0.00 for
          Torrance, CA 90501                                                  distribution purposes from the Trust
                                                                              and disallowed in full.
    7.    Israel, Mark, and Esther       914        $13,100,000   General     Alleged personal injury claim is
          Wolfe                                                   Unsecured   disputed, contingent, unliquidated,
          c/o Michael M. Marzban                                              and has no basis in the Debtors’
          16000 Ventura Blvd.                                                 books and records. Claim should
          Suite 700                                                           be estimated at $0.00 for
          Encino, CA 91436                                                    distribution purposes from the Trust
                                                                              and disallowed in full.




DOCS_DE:234607.1 65988/003                     2
                                 Case 19-11743-JTD    Doc 814-2   Filed 06/11/21    Page 8 of 11




                                         Claim         Claim        Claim
           Claimant Name/Address                                                   Reason for Disallowance
                                        Number        Amount       Priority
    8.    Jackson, Larry                  922        Unliquidated General     Alleged personal injury claim is
          1865 Jellison Street                                    Unsecured   disputed, contingent, unliquidated,
          Lakewood, CO 80215                                                  and has no basis in the Debtors’
                                                                              books and records. Claim should
                                                                              be estimated at $0.00 for
                                                                              distribution purposes from the Trust
                                                                              and disallowed in full.
    9.    Mata, Casiano                   664        $203,494.35 General      Alleged employment claim is
          Janeth Arias, Esq.                                     Unsecured    disputed, contingent, unliquidated,
          Blanco & Arias, APC                                                 and has no basis in the Debtors’
          21171 S Western Avenue,                                             books and records. Claim should
          Suite 2812                                                          be estimated at $0.00 for
          Torrance, CA 90501                                                  distribution purposes from the Trust
                                                                              and disallowed in full.
    10. Mata, Casiano                     677        $203,494.35 General      Alleged employment claim is
        Janeth Arias, Esq.                                       Unsecured    disputed, contingent, unliquidated,
        Blanco & Arias, APC                                                   and has no basis in the Debtors’
        21171 S Western Avenue,                                               books and records. Claim should
        Suite 2812                                                            be estimated at $0.00 for
        Torrance, CA 90501                                                    distribution purposes from the Trust
                                                                              and disallowed in full.
    11. Michael, Peggy                   1007        Unliquidated General     Alleged personal injury claim is
        Marc I. Simon, Esquire                                    Unsecured   disputed, contingent, unliquidated,
        Simon & Simon, P.C.                                                   and has no basis in the Debtors’
        707 Grant Street                                                      books and records. Claim should
        Suite 1200                                                            be estimated at $0.00 for
        Pittsburgh, PA 15219                                                  distribution purposes from the Trust
                                                                              and disallowed in full.




DOCS_DE:234607.1 65988/003                      3
                             Case 19-11743-JTD   Doc 814-2   Filed 06/11/21   Page 9 of 11




                                     Claim        Claim       Claim
           Claimant Name/Address                                              Reason for Disallowance
                                    Number       Amount      Priority
    12. Rachel, Latoria              1032        $20,000.00 General     Alleged wrongful termination claim
        1101 McNamee St.                                    Unsecured   is disputed, contingent,
        Leesburg, FL 34748                                              unliquidated, and has no basis in
                                                                        the Debtors’ books and records. No
                                                                        support appended to claim. Claim
                                                                        should be estimated at $0.00 for
                                                                        distribution purposes from the Trust
                                                                        and disallowed in full.
    13. Reynolds, Bonita             1004        $30,000.00 General     Alleged personal injury claim is
        Will Sutor                                          Unsecured   disputed, contingent, unliquidated,
        5401 Gamble Drive                                               and has no basis in the Debtors’
        Ste 101                                                         books and records. Claim should
        St Louis Park, MN 55416                                         be estimated at $0.00 for
                                                                        distribution purposes from the Trust
                                                                        and disallowed in full.
    14. Rodriguez, Roger              689        $25,000.00 General     Alleged personal injury claim is
        Attn Thomas J. Miletic                              Unsecured   disputed, contingent, unliquidated,
        Miletic Law Group                                               and has no basis in the Debtors’
        2600 West Olive Avenue                                          books and records. Claim should
        No 510                                                          be estimated at $0.00 for
        Burbank, CA 91505                                               distribution purposes from the Trust
                                                                        and disallowed in full.




DOCS_DE:234607.1 65988/003                  4
                             Case 19-11743-JTD    Doc 814-2   Filed 06/11/21   Page 10 of 11




                                      Claim        Claim        Claim
           Claimant Name/Address                                               Reason for Disallowance
                                     Number       Amount       Priority
    15. Sanitary District # 1 Town    697        Unliquidated General     Claim identifies claim as
        of Brockway                                           Unsecured   “$2,331.86 continually added every
        P.O. Box 484                                                      quarter with penalties” for “sewer
        Black River Falls, WI                                             water usage.” It’s unclear from the
        54615                                                             claim what claim is or will be
                                                                          asserted. Claim attaches no
                                                                          supporting documents. Claim has
                                                                          no basis in the Debtors’ books and
                                                                          records. Claim should be estimated
                                                                          at $0.00 for distribution purposes
                                                                          from the Trust and disallowed in
                                                                          full
    16. Schwartz, Ingrid              1009       $100,000.00 General      Alleged personal injury claim is
        Law Offices of Gerald L.                             Unsecured    disputed, contingent, unliquidated,
        Marcus                                                            and has no basis in the Debtors’
        24025 Park Sorrento                                               books and records. Claim should
        Ste 430                                                           be estimated at $0.00 for
        Calabasas, CA 91302                                               distribution purposes from the Trust
                                                                          and disallowed in full.
    17. Stevenson, Jimmie L.          970        Unliquidated General     Alleged personal injury claim is
        Scott Jackson                                         Unsecured   disputed, contingent, unliquidated,
        1324 E. Grand Avenue                                              and has no basis in the Debtors’
        PO Box 2403                                                       books and records. Claim should
        Ponca City, OK 74602                                              be estimated at $0.00 for
                                                                          distribution purposes from the Trust
                                                                          and disallowed in full.




DOCS_DE:234607.1 65988/003                  5
                             Case 19-11743-JTD    Doc 814-2   Filed 06/11/21   Page 11 of 11




                                     Claim         Claim        Claim
           Claimant Name/Address                                               Reason for Disallowance
                                    Number        Amount       Priority
    18. Wagner, Christa               709        Unliquidated General     Alleged workers’ compensation
        C/O Mary Hoefer, Attorney                             Unsecured   claim is disputed, contingent,
        332 S Linn St., Suite 300                                         unliquidated, and has no basis in
        Iowa City, IA 52240                                               the Debtors’ books and records.
                                                                          Claim should be estimated at $0.00
                                                                          for distribution purposes from the
                                                                          Trust and disallowed in full.




DOCS_DE:234607.1 65988/003                  6
